Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
STATEMENT OF REASONS FOR ALLOWANCE
	In claim 1, the recitation of “a controller in operable communication with the compressor assembly, wherein the intake system is operable in a first mode in which the majority of gasses of the first flow of gasses flow through the passageway toward the outlet, and a second mode in which the majority of gasses of the first flow of gasses flow through the passageway toward the inlet”; in claim 12, the recitation of “a valve in operable communication with the passageway, wherein the valve is adjustable between an open configuration in which gasses may flow through the passageway, and a closed configuration in which gasses cannot flow through the passageway, and wherein the valve includes a biasing member configured to bias the valve into the closed configuration, wherein the biasing member is configured to allow the valve to change from the closed configuration to the open configuration when a predetermined pressure differential exists across the valve”; in claim 18, the recitation of “a valve in operable communication with the passageway, wherein the valve is adjustable between an open configuration in which gasses may flow through the passageway, and a closed configuration in which gasses cannot flow through the passageway, wherein the valve is configured to adjust from the closed configuration to the open configuration in response to a pressure differential across the valve exceeding a predetermine minimum value, and wherein the valve is configured to adjust from the closed configuration to the closed configuration in response to the pressure at the first end exceeding the pressure at the second end by a predetermined amount”,  as within the context of the claimed invention as disclosed and within the context of the other limitations present in claims 1, 12, 18, are neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references. Thus, claims 1, 12, 18 and their dependent claims are allowable.  The closest reference is the primary reference from the previous Office Action, US 2009/0198432 (Tabata), that discloses the overall system (note the 102 rejection in the previous Office Action) without the recitations noted above.  It would not have been obvious to modify Tabata to come up with the claimed invention without impermissible hindsight reconstruction.
Conclusions
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Examiner Nguyen whose telephone number is (571) 272-4861.  The examiner can normally be reached on Monday--Thursday from 9:00 AM to 7:00 PM.

     	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi, can be reached on (571) 270-7878.  
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/HOANG M NGUYEN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

                                                                                    HOANG NGUYEN
                                                                                    PRIMARY EXAMINER
                                                                                    ART UNIT 3746
Hoang Minh Nguyen
7/26/2022